—Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered June 16, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The trial court properly directed that the courtroom be closed during the testimony of the undercover officer, based on that officer’s testimony at a Hinton hearing that he was then actively engaged in undercover operations in the area in which the arrest herein occurred, which was readily accessible to the Manhattan courthouse and he expressed fear for his safety. He also testified that he had been previously threatened outside that very courthouse in another drug case (People v Martinez, 82 NY2d 436, 443). In the circumstances herein, the trial court was not obligated to, sua sponte, consider alternatives to the closure (supra, at 444). Concur—Rosenberger, J. P., Ellerin, Ross, Nardelli and Mazzarelli, JJ.